996 A.2d 450 (2010)
202 N.J. 132
In the Matter of Gary R. THOMPSON, an Attorney at Law.
D-89 September Term 2009, 065855
Supreme Court of New Jersey.
June 16, 2010.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 09-367, finding that GARY R. THOMPSON of POMPTON PLAINS, who was admitted to the bar of this State in 1982, violated RPC 1.2(a) (failure to abide by client's decision whether to accept settlement offer), RPC 1.15(a)(knowing misappropriation of client funds), and the principles of In re Wilson, 81 N.J. 451, 409 A.2d 1153 (1979), and recommending that respondent be disbarred for his unethical conduct;
And GARY R. THOMPSON having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that GARY R. THOMPSON be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by GARY R. THOMPSON pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of *451 respondent's file as an attorney at law of this State; and it is further
ORDERED that GARY R. THOMPSON be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.